COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §           No. 08-21-00017-CV
  Cockrell Investment Partners, L.P.,
                                                  §            Appeal from the
                    Appellant,
                                                  §          112th District Court
  v.
                                                  §        of Pecos County, Texas
  Middle Pecos Groundwater
  Conservation District and its Board             §        (TC# P-12176-112-CV)
  President Jerry McGuairt, Republic
  Water Company of Texas, LLC and                 §
  Fort Stockton Holdings, L.P.,
                                                  §
                   Appellees.
                                           ORDER

       On our own motion, and pursuant to TEX.R.APP.P. 39.1, the Court finds that oral argument

in the above styled and numbered cause would not materially aid in the disposition of this cause.

Accordingly, the Court vacates the oral argument setting of February 24, 2022, at 9:00 a.m., and

this cause will be submitted without oral argument on that same date.

       IT IS SO ORDERED this 15th day of February, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.